

















SEPARATION BENEFIT PLAN OF UNIT CORPORATION AND


PARTICIPATING SUBSIDIARIES




--------------------------------------------------------------------------------



Table of Contents


Page

ARTICLE ISCOPE1SECTION 1.1NAME1SECTION 1.2PLAN YEAR1ARTICLE
IIDEFINITIONS1ARTICLE IIIBENEFITS4SECTION 3.1ELIGIBILITY4SECTION 3.2SEPARATION
BENEFIT5SECTION 3.3SEPARATION BENEFIT AMOUNT.5SECTION 3.4SEPARATION BENEFIT
LIMITATION5SECTION 3.5WITHHOLDING TAX5SECTION 3.6REEMPLOYMENT OF AN ELIGIBLE
EMPLOYEE5SECTION 3.7INTEGRATION WITH DISABILITY BENEFITS5SECTION 3.8PLAN BENEFIT
OFFSET6SECTION 3.9RECOUPMENT6SECTION 3.10COMPLETION OF TWENTY YEARS OF
SERVICE6ARTICLE IVMETHOD OF PAYMENT6SECTION 4.1SEPARATION BENEFIT
PAYMENT6SECTION 4.2PROTECTION OF BUSINESS6SECTION 4.3DEATH7SECTION 4.4PAYMENT TO
SPECIFIED EMPLOYEES UPON SEPARATION FROM SERVICE8ARTICLE VWAIVER AND RELEASE OF
CLAIMS8SECTION 5.1WAIVER AND RELEASE OF CLAIMS8ARTICLE VIFUNDING9SECTION
6.1FUNDING9ARTICLE VIIOPERATION9SECTION 7.1EMPLOYING COMPANY
PARTICIPATION9SECTION 7.2STATUS OF SUBSIDIARIES OR AFFILIATES9SECTION
7.3TERMINATION BY AN EMPLOYING COMPANY9ARTICLE VIIIADMINISTRATION9SECTION
8.1NAMED FIDUCIARY9SECTION 8.2FIDUCIARY RESPONSIBILITIES9SECTION 8.3SPECIFIC
FIDUCIARY RESPONSIBILITIES10SECTION 8.4ALLOCATIONS AND DELEGATIONS OF
RESPONSIBILITY10SECTION 8.5ADVISORS10SECTION 8.6PLAN DETERMINATION10SECTION
8.7MODIFICATION AND TERMINATION.10SECTION 8.8INDEMNIFICATION10SECTION
8.9SUCCESSFUL DEFENSE11

i

--------------------------------------------------------------------------------



Table of Contents
(continued)
Page

SECTION 8.10UNSUCCESSFUL DEFENSE11SECTION 8.11ADVANCE PAYMENTS11SECTION
8.12REPAYMENT OF ADVANCE PAYMENTS11SECTION 8.13RIGHT OF INDEMNIFICATION11ARTICLE
IXEFFECTIVE DATE11SECTION 9.1EFFECTIVE DATE11ARTICLE XMISCELLANEOUS11SECTION
10.1ASSIGNMENT12SECTION 10.2GOVERNING LAW12SECTION 10.3EMPLOYING COMPANY
RECORDS.12SECTION 10.4EMPLOYMENT NON-CONTRACTUAL12SECTION 10.5TAXES12SECTION
10.6BINDING EFFECT12SECTION 10.7ENTIRE AGREEMENT12SECTION 10.8DECISIONS AND
APPEALS12SECTION 10.9SECTION 409A13

ii


--------------------------------------------------------------------------------





SEPARATION BENEFIT PLAN OF UNIT CORPORATION AND PARTICIPATING SUBSIDIARIES
INTRODUCTION
The purpose of this Plan is to provide financial assistance to Eligible
Employees whose employment has terminated under certain conditions, in
consideration of the waiver and release by those employees of any claims arising
or alleged to arise from their employment or the termination of employment. No
employee is entitled to any payment under this Plan except in exchange for and
on the Employing Company’s receipt of a written waiver and release given in
accordance with the provisions of this Plan.
ARTICLE I
SCOPE
Section 1.1 Name. This Plan shall be known as the Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries. The Plan is an “employee
benefit plan” governed by the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”).
Section 1.2 Plan Year. The Plan Year is the calendar year.
ARTICLE II
DEFINITIONS
“Base Salary” means, as of any Separation from Service, the regular basic cash
remuneration before deductions for taxes and other items withheld, and without
regard to any salary reduction under any plans maintained by an Employing
Company under Sections 401(k) or 125 of the Code, payable to an Employee for
services rendered to an Employing Company, but not including pay for bonuses,
incentive compensation, special pay, awards or commissions.
“Beneficiary” means the person designated by an Eligible Employee in a written
instrument filed with an Employing Company to receive benefits under this Plan.
“Board of Directors” means the board of directors of the Company.
“Change in Control” of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:
(i)On the close of business on the tenth day following the time the Company
learns of the acquisition by any individual entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d 3
promulgated under the Exchange Act, of 15% or more of either (i) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company); (B) any acquisition by the Company; (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (iii) of this definition; and (E) if
the Board of Directors of the Company determines in good faith that a Person
became the beneficial owner of 15% or more of the Outstanding Company Common
Stock inadvertently (including, without limitation, because (A) such Person was
unaware that it beneficially owned a percentage of Outstanding Company Common
Stock that would cause a Change in Control or (B) such Person was aware of the
extent of its beneficial ownership of Outstanding Company Common Stock but had
no actual knowledge of the consequences of such beneficial ownership under this
Plan) and without any intention of changing or influencing control of the
Company, then the beneficial ownership of Outstanding Company Common Stock by
that Person shall not be deemed to be or to have become a Change in Control for
any purposes of this Plan unless and until such Person shall have failed to
divest itself, as soon as practicable (as determined, in good faith, by the
Board of



--------------------------------------------------------------------------------



Directors of the Company), of beneficial ownership of a sufficient number of
Outstanding Company Common Stock so that such Person’s beneficial ownership of
Outstanding Company Common Stock would no longer otherwise qualify as a Change
in Control;
(ii)individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a Director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the Directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a Director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;
(iii)approval by the stockholders of the company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 70% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than: the Company; the corporation
resulting from such Corporate Transaction; and any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Company Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
25% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of Directors and (iii) individuals who were members of
the Incumbent Board will constitute a majority of the members of the Board of
Directors of the corporation resulting from such Corporate Transaction; or
(iv)approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
        For the avoidance of doubt, in no event shall the Chapter 11 Cases be
deemed a Change in Control for purposes of this Plan.
“Chapter 11 Cases” means the chapter 11 cases for the Debtors in the United
States Bankruptcy Court for the Southern District of Texas, jointly administered
at Case No. 20-32740 (DRJ)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” means Unit Corporation, the sponsor of this Plan.
“Comparable Position” means a job with an Employing Company or successor company
at the same or higher Base Salary as an Employee’s current job and at a work
location within reasonable commuting distance from an Employee’s home, as
determined by the Employee’s Employing Company.
“Compensation Committee” means the Committee established and appointed by the
Board of Directors or by a committee of the Board of Directors.
2

--------------------------------------------------------------------------------



“Debtors” means Unit, Unit Drilling Company, an Oklahoma corporation, Unit
Drilling Colombia, L.L.C., a Delaware limited liability company, Unit Drilling
USA Colombia, L.L.C., a Delaware limited liability company, Unit Petroleum
Company, an Oklahoma corporation, and 8200 Unit Drive, L.L.C., an Oklahoma
limited liability company.
“Discharge for Cause” means termination of the Employee’s employment by the
Employing Company due to:
(i) the consistent failure of the Employee to perform the Employee’s prescribed
duties to the Employing Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness);
(ii) the commission by the Employee of a wrongful act that caused or was
reasonably likely to cause damage to the Employing Company;
(iii) the commission by the Employee of unlawful conduct that constitutes sexual
harassment or assault of or discrimination against any person;
(iv) an act of gross negligence, fraud, theft, embezzlement, unfair competition,
dishonesty or misrepresentation with regard to the Employing Company or on
behalf of the Employing Company;
(v) the conviction of or the entry of a plea of nolo contendere by the Employee
to any felony or the conviction of or the entry of a plea of nolo contendere to
any offense involving dishonesty, breach of trust or moral turpitude, regardless
of whether such crime involves the Employing Company;
(vi) a breach of an Employee’s fiduciary duty involving personal profit; or
(vii) material violation of any Company policy disclosed and applicable to
Employee.
“Eligible Employee” means an Employee who is determined to be eligible to
participate in this Plan and receive benefits under Article III, including (i)
any employee of the Employing Company whose severance payments and/or benefits
did not vest prior to May 22, 2020 pursuant to the Unit Separation Plan, and
(ii) each Vested Retained Employee.
“Employee” means a person who is:
(i) a regular full-time salaried employee of the Employing Company principally
employed in the continental United States, Alaska or Hawaii; or
(ii) employed by an Employing Company for work on a regular full-time salaried
schedule of at least 40 hours per week for an indefinite period.
“Employee” does not, under any circumstance, mean a person who is:
(i) an employee whose compensation is determined on an hourly basis or who holds
a position with the Employing Company that is generally characterized as an
“hourly” position;
(ii) an employee who is a member of a bargaining unit unless the employee’s
union has bargained this Plan pursuant to a current collective bargaining
agreement between the Employing Company and the union or the employee’s union
bargains this Plan pursuant to the bargaining obligations mandated by the
National Labor Relations Act; or
(iii) any worker who is retained by an Employing Company and classified as an
“independent contractor,” “leased employee,” or “temporary employee,”
notwithstanding any reclassification of such person as an “employee” of the
Employing Company by a state or federal
3

--------------------------------------------------------------------------------



agency or court of competent jurisdiction.
“Employing Company” means the Company or any subsidiary of the Company electing
to participate in this Plan under the provisions of Section 7.1.
“Human Resources Director” means the Company’s human resources executive.
“Plan” means the Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries, as set forth in this document and as may be amended from time to
time.
“Separation and Release Agreement” means the agreement between an Employee and
the Employing Company (and the Company if the Employing Company is not the
Company) in which the Employee waives and releases the Employing Company and
other potentially related parties from certain claims in exchange for and in
consideration of payments of the Separation Benefit, to which the Employee would
not otherwise be entitled.
“Separation Benefit” means the benefit provided for under this Plan as
determined under Article III.
“Separation Period” means the period of time over which an Eligible Employee
receives Separation Benefits under the Plan.
“Separation from Service” shall mean an Employee’s “separation from service” as
determined by the Company in accordance with Section 409A of the Code. A
Separation from Service shall be effective on the date specified by the
Employing Company (the “Termination Date”).
“Specified Employee” means those employees of any Employing Company who are
determined by the Compensation Committee to be a “specified employee” in
accordance with Section 409A of the Code and the regulations promulgated
thereunder.
“Unit Separation Plan” means, collectively, (i) the Amended and Restated
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries,
effective as of September 3, 2020, or (ii) the Amended and Restated Special
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries,
effective as of September 3, 2020.
“Vested Retained Employee” means any Employee (i) with vested benefits under the
Unit Separation Plan as of May 22, 2020 or (ii) whose severance benefits vest
under the Unit Separation Plan during the Chapter 11 Cases as a result of
termination.
“Years of Service” means the sum of the number (rounded to the nearest whole
number) of continuous years of service as an Employee of an Employing Company
during the period of employment beginning with the Employee’s most recent hire
date and ending with the Employee’s most recent termination date. For the
avoidance of doubt, Years of Service shall include any service performed as an
Employee of an Employing Company that occurs prior to the Effective Date.
ARTICLE III
BENEFITS
Section 3.1 Eligibility. Each Employee who (i) has at least one active Year of
Service with an Employing Company immediately before the date of his or her
Separation from Service, (ii) complies with all administrative requirements of
this Plan, including the provisions of Article V, and (iii) works through
his/her Termination Date and is not engaged in a strike or lockout as of the
Termination Date, is eligible to participate in this Plan and, subject to all
the terms of the Plan, receive benefits as provided in this Article III. An
Employee is ineligible to participate in this Plan if that Employee fails to
satisfy any of the requirements of this Plan including, but not limited to,
failure to establish that his or her termination met the requirements for a
Separation from Service. Additionally, an Employee shall be ineligible to
participate in this Plan if that Employee’s termination of employment results
from:
(i)A Discharge for Cause,
4

--------------------------------------------------------------------------------



(ii)A court decree or government action or recommendation having an effect on an
Employing Company’s operations or manpower involving rationing or price control
or any other similar type cause beyond the control of an Employing Company,
(iii)Before a Change in Control, an offer to the Employee of a position with an
Employing Company, or affiliate, regardless of whether the position offered
provides comparable wages and benefits to the position formerly held by the
Employee,
(iv)The failure of an Employee to report to work as required by his or her
Employing Company,
(v)A temporary work cessation due to strikes, lockouts or similar reasons,
(vi)The divestiture of any business of an Employing Company if the Employee is
offered a Comparable Position by the purchaser or successor of such business, an
affiliate thereof, or an affiliate of an Employing Company, or\
(vii)A termination of the Employee if the Employee is offered a Comparable
Position arranged for or secured by an Employing Company.
Section 3.2 Separation Benefit. A Separation Benefit shall be provided for
Eligible Employees under the provisions of this Article III.
Section 3.3 Separation Benefit Amount. The Separation Benefit payable to an
Eligible Employee shall be equal to two (2) weeks of the Eligible Employee’s
Base Salary for each Year of Service; provided that, in any event, the minimum
amount of Separation Benefits shall be equal to four (4) weeks of Base Salary
and the maximum amount of Separation Benefits shall be equal to thirteen (13)
weeks of Base Salary; provided further that, the amount of Separation Benefits
shall not exceed the amount permitted under ERISA to maintain this Plan as a
welfare benefit plan.
Section 3.4 Separation Benefit Limitation. The benefits payable under this Plan
shall be inclusive of and offset by any amounts paid under federal, state, local
or foreign government worker notification (e.g., Worker Adjustment and
Retraining Notification Act) or office closing requirements.
Section 3.5 Withholding Tax. The Employing Company shall deduct from the amount
of any Separation Benefits payable under this Plan, any amount required to be
withheld by the Employing Company by reason of any law or regulation, for the
payment of taxes or otherwise to any federal, state, local or foreign
government. In determining the amount of any applicable tax, the Employing
Company shall be entitled to rely on the number of personal exemptions on the
official form(s) filed by the Eligible Employee with the Employing Company for
purposes of income tax withholding on regular wages.
Section 3.6 Reemployment of an Eligible Employee. Entitlement to the unpaid
balance of any Separation Benefit due to an Eligible Employee under this Plan
shall be revoked immediately on reemployment of the person as an Employee of an
Employing Company. Any unpaid balance shall not be payable in any future period.
However, if the person’s reemployment is subsequently terminated and he or she
then becomes entitled to a Separation Benefit under this Plan, Years of Service
for the period of re-employment shall be added to that portion of his or her
prior service represented by the unpaid balance or the revoked entitlement for
the prior Separation Benefit.
Section 3.7 Integration with Disability Benefits. The Separation Benefit payable
to an Eligible Employee with respect to any Separation Period shall be reduced
(but not below zero) by the amount of any disability benefit payable from any
disability plan or program sponsored or contributed to by an Employing Company.
The amount of any resulting reduction shall not be paid to the Eligible Employee
in any future period.
Section 3.8 Plan Benefit Offset. Except as otherwise provided in the Unit
Separation Plan with respect to a Vested Retained Employee, the amount of any
severance or separation type payment that an Employing Company is or was
obligated to pay to an Eligible Employee under any law, decree, or court
5

--------------------------------------------------------------------------------



award, because of the Eligible Employee’s termination of employment from an
Employing Company shall reduce the amount of Separation Benefit otherwise
payable under this Plan.
Section 3.9 Recoupment. An Employing Company may deduct from the Separation
Benefit any amount owing to an Employing Company from:
(i)the Eligible Employee, or
(ii)the executor or administrator of the Eligible Employee’s estate.
Section 3.10 Completion of Twenty Years of Service. Any Eligible Employee who
completes twenty (20) Years of Service before the termination of this Plan shall
be vested in such Eligible Employee’s Separation Benefit notwithstanding the
subsequent termination of this Plan before such Eligible Employee’s Separation
from Service. Any Separation Benefit deemed to have vested under this Section
3.10 shall be payable on such Eligible Employee’s Separation from Service with
the Employing Company and shall be paid in accordance with the greater of (1)
the Plan provisions in effect immediately before the termination of this Plan
and (2) the Plan provisions in effect on the date that such Eligible Employee
completed twenty (20) Years of Service.
ARTICLE IV
METHOD OF PAYMENT
Section 4.1 Separation Benefit Payment. Subject to Section 4.4 of this Plan, the
Separation Benefit shall be paid in substantially equal installments that are
equal to, or greater than, the amount of the semi-monthly Base Salary payments
(less deductions for taxes and other items withheld) made to an Eligible
Employee prior to the Termination Date and such installments shall be paid on
the Company’s regularly scheduled payroll dates in accordance with Section 5.1
of this Plan. Notwithstanding anything in the Plan to the contrary, the
Separation Period for an Eligible Employee shall never exceed the amount of time
permitted under ERISA to maintain this Plan as a welfare benefit plan. If the
Separation Period will expire before the full payment of the Separation Benefit
owed to an Eligible Employee under this Plan, then the total amount unpaid as of
the final installment shall be paid to the Eligible Employee in the final
installment.
Section 4.2 Protection of Business.
4.2.1 Any Eligible Employee who receives Separation Benefits under this Plan
agrees that, in consideration of the Separation Benefits, the Employee will not,
in any capacity, directly or indirectly, and on his or her own behalf or on
behalf of any other person or entity, during the period of time he or she is
receiving Separation Benefits, either (a) solicit or attempt to induce any
current customer of the Employing Company to cease doing business with the
Employing Company; (b) solicit or attempt to induce any employee of the
Employing Company to sever the employment relationship; (c) compete against the
Employing Company; (d) injure the Employing Company and the Company, in their
business activities or its reputation; or (e) act as an employee, independent
contractor, or service provider of a person or entity that is a competitor of
the Employing Company or injures the Employing Company or the Company, its
business activities or its reputation (collectively, the “Protection of Business
Requirements”). The Compensation Committee in its sole discretion shall decide
whether any Eligible Employee is in violation of this Section.
4.2.2 Except as provided in the next paragraph and/or the Separation and Release
Agreement, in the event the Eligible Employee violates the Protection of
Business Requirements of this Section (or the like provisions of his or her
Separation and Release Agreement), the Eligible Employee shall not be entitled
to any further payments of Separation Benefits under this Plan and shall be
obligated to repay the Employing Company all monies previously received as
Separation Benefits from the date of the violation forward.
4.2.3 The Plan shall maintain records for each Eligible Employee that is
eligible for Separation Benefits and for each Eligible Employee that actually
receives Separation Benefits (including relevant dates, claim records, appeal
records, payment amounts, etc.).
6

--------------------------------------------------------------------------------





4.2.4 The Compensation Committee shall adjudicate claims for denied or
terminated Separation Benefits.
4.2.5 The Compensation Committee shall have the ultimate ongoing administrative
duty to monitor and investigate the activities of Eligible Employees to ensure
they are in compliance with the Protection of Business Requirements. As set
forth in this Plan, the Compensation Committee shall have discretion to
determine on an ongoing basis whether each Eligible Employee receiving
Separation Benefits remains in compliance with the Plan’s Protection of Business
Requirements during the period the Eligible Employee is receiving Separation
Benefits.
4.2.6 The Compensation Committee shall have full and sole discretion to
determine eligibility for Separation Benefits and to construe the terms of the
Plan.
4.2.7 By accepting Separation Benefits, an Eligible Employee certifies that
he/she will comply with the Protection of Business Requirements. Eligible
employees must notify the Compensation Committee, through the Human Resources
Director, of any change of employer, employment status, or job status or
responsibilities, while eligible for Separation Benefits. Additionally, Eligible
Employees receiving benefits must complete and submit to the Plan on request a
form certifying that they will comply with the Protection of Business
Requirements. The Human Resources Director shall review such forms and make
preliminary decisions regarding whether the Eligible Employee is in compliance
with the Protection of Business Requirements.
4.2.8 As a condition to receiving Separation Benefits or coverage, Eligible
Employees and their employers must fully cooperate with any inquiry or
investigation by the Compensation Committee (including its authorized
representatives) concerning the Protection of Business Requirements. If the
Eligible Employee or employer fails to fully cooperate with any such inquiry or
investigation, the Eligible Employee shall be deemed to have been in violation
of the Protection of Business Requirements, and shall therefore forfeit any
further benefits under the Plan and shall be obligated to repay the Employing
Company all monies previously received as Separation Benefits.
4.2.9 The Company shall maintain a projection of the amount of money that will
be required for the Company to fulfill its unfunded obligation under the Plan to
make payments to various Eligible Employees at different times.
Section 4.3 Death.
4.3.1 Separation from Service as a result of death. In the event that the
Eligible Employee’s Separation from Service is as a result of the Eligible
Employee's death, the Eligible Employee’s Beneficiary shall be entitled to the
Separation Benefit set forth in Section 3.3 of this Plan, subject to Section 5.1
of this Plan. If there is no designated, living Beneficiary, payments shall be
paid to the executor or administrator of the Eligible Employee's estate.
4.3.2 Death Subsequent to Separation from Service. In the event that an Eligible
Employee’s death occurs after the date of Separation from Service, and before
receipt of any or all of the benefits to which the Eligible Employee was
entitled under this Plan, then the payments shall be made to the Eligible
Employee’s Beneficiary in accordance with the provisions of Section 3.2 and 4.1,
above. If there is no designated living Beneficiary, payments shall be paid to
the executor or administrator of the Eligible Employee’s estate.
Section 4.4 Payment to Specified Employees Upon Separation from Service. In no
event shall a Specified Employee receive a payment under this Plan following a
Separation from Service before the first business day of the seventh month
following the date of Separation from Service, unless the Separation from
Service results from death. Any amounts which would otherwise be payable to the
Specified Employee during the six month period may, at the Employing Company’s
discretion, be accumulated and paid on the first day of the seventh month
following the date of the Specified Employee’s Separation from Service. For the
avoidance of doubt, this Section 4.4 shall not apply if the Employing Company
does not have any outstanding securities that are publicly-traded on an
established securities market or otherwise at the time that a payment under this
Plan becomes payable.
7

--------------------------------------------------------------------------------



ARTICLE V
WAIVER AND RELEASE OF CLAIMS
Section 5.1 Waiver and Release of Claims. The receipt of the Employee’s
Separation Benefits shall be subject to the Employee (or in the event of the
Employee’s death, the Employee’s Beneficiary) signing, delivering, and not
revoking a Separation and Release Agreement in substantially the form attached
to this Plan as Attachment “A” or “B” or such other form as may be designated as
the required Separation and Release Agreement from time to time, in the
discretion of the Employing Company. The Separation and Release Agreement must
be effective and irrevocable within sixty (60) days following the Employee’s
receipt of such Agreement in accordance with Section 10.8.1 of this Plan.
Notwithstanding anything to the contrary herein, the Separation Benefits shall
not be payable until after the expiration of any revocation period described
herein applicable to the Separation and Release Agreement without the Employee
having revoked such Separation and Release Agreement (the “Release Effective
Date”). The Separation Benefits shall commence being paid to the Employee on the
Company’s first payroll date occurring after the Release Effective Date with
such first payment to include all payments of the Separation Benefits that would
have been made prior to such first payment had the Separation and Release
Agreement been effective on the date of the Employee’s termination; provided
that, in the event that the designated period for signing the Separation and
Release Agreement (including the revocation period) spans two (2) tax years of
the Employee, the installment payments under Section 4.1 shall automatically
commence in the second tax year of the Employee, regardless of when the
revocation period expires, provided further that, all Separation Benefits shall
be paid in accordance with the requirements of ERISA to maintain this Plan as a
welfare benefit plan.
The Separation and Release Agreement is being given in exchange for and in
consideration of payment of the Separation Benefit, to which the Employee would
not otherwise be entitled. In the event that the Employee (or the Employee’s
Beneficiary, as applicable) does not sign and deliver the Separation and Release
Agreement, or in the event the Employee (or the Employee’s Beneficiary, as
applicable) revokes the Separation and Release Agreement, the Employee (or the
Employee’s Beneficiary, as applicable) shall forfeit the Separation Benefits.
In connection with the signing of the Separation and Release Agreement, the
following procedures shall be followed (except as modified from time to time, in
the discretion of the Employing Company): the Employee (or the Employee’s
Beneficiary, as applicable) will be advised in writing, by receiving the written
text of the Separation and Release Agreement so stating, to consult a lawyer
before signing the Separation and Release Agreement; the Employee (or the
Employee’s Beneficiary, as applicable) will be given either seven (7) days (if
Attachment “A” is used), or forty- five (45) days (if Attachment “B” is used) to
consider the Separation and Release Agreement before signing. After signing, if
the Employee (or the Employee’s Beneficiary, as applicable) is over the age of
forty (40), such Employee (or the Employee’s Beneficiary, as applicable) will
have seven (7) days in which to revoke the Separation and Release Agreement, and
the Separation and Release Agreement shall not take effect until the seven (7)
day revocation period has passed.
In addition, if Attachment “B” is used, the Employee (or the Employee’s
Beneficiary, as applicable) will be given a written statement identifying for
the Employee (or the Employee’s Beneficiary, as applicable) the class, unit or
group of persons eligible to participate in the Plan and any time limits for
eligibility under the Plan, the job titles and ages of all persons eligible or
selected for separation under the Plan in the same job classification or
organizational unit, and the ages of all persons not eligible or selected for
separation under the Plan. The determination of whether the Employee (or the
Employee’s Beneficiary, as applicable) will be required to sign a Separation and
Release Agreement shall be within the sole discretion of the Employing Company.
ARTICLE VI
FUNDING
Section 6.1 Funding. This Plan is an unfunded employee welfare benefit plan
under ERISA established by the Company. Benefits payable to Eligible Employees
will be paid out of the general assets of
8

--------------------------------------------------------------------------------



Unit Corporation. Unit Corporation shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Separation Benefits under this Plan.
ARTICLE VII
OPERATION
Section 7.1 Employing Company Participation. Any subsidiary or affiliate of the
Company, at the discretion of the Company, may participate as an Employing
Company in the Plan on the following conditions:
(i)Such entity shall make, sign and deliver such instruments as the Company
shall deem necessary or desirable;
(ii)Such entity may withdraw from participation as an Employing Company in
accordance with Section 7.3, in which event the entity may continue the
provisions of this Plan as its own plan, and may thereafter, with respect
thereto, exercise all of the rights and powers theretofore reserved to the
Company; and
(iii)Any modification or amendment of this Plan made or adopted by the Company
shall be deemed to have been accepted by each Employing Company.
Section 7.2 Status of Subsidiaries or Affiliates. The authority of each
subsidiary or affiliate to act independently and in accordance with its own best
judgment shall not be prejudiced or diminished by its participation in this Plan
and at the same time the Employing Companies may act collectively in respect of
general administration of this Plan in order to secure administrative economies
and maximum uniformity.
Section 7.3 Termination by an Employing Company. Any Employing Company other
than the Company may withdraw from participation in the Plan at any time by
delivering to the Compensation Committee written notification to that effect
signed by the Employing Company’s chief executive officer or his delegate.
Withdrawal by any Employing Company under this Section or complete
discontinuance of Separation Benefits under this Plan by any Employing Company
other than the Company, shall constitute termination of this Plan with respect
to such Employing Company, but such actions shall not affect any Separation
Benefit that has become payable to an Eligible Employee, and such benefit shall
continue to be paid in accordance with the Plan provisions in effect at the time
of the Separation from Service.
ARTICLE VIII
ADMINISTRATION
Section 8.1 Named Fiduciary. This Plan shall be administered by the Company
acting through the Compensation Committee or such other person or committee as
may be designated by the Company from time to time. The Compensation Committee
shall be the “Administrator” of the Plan and shall be, in its capacity as
Administrator, a “Named Fiduciary,” as those terms are defined or used in ERISA.
Section 8.2 Fiduciary Responsibilities. The named fiduciary shall fulfill the
duties and requirements of a fiduciary under ERISA and is the Plan’s agent for
service of legal process. The named fiduciary may designate other persons to
carry out the fiduciary responsibilities and may cancel any designation. A
person may serve in more than one fiduciary or administrative capacity with
respect to this Plan. The named fiduciary shall periodically review the
performance of the fiduciary responsibilities by each designated person.
Section 8.3 Specific Fiduciary Responsibilities. The Compensation Committee
shall be responsible for the general administration and interpretation of the
Plan and the proper carrying out of its provisions and shall have full
discretion to carry out its duties. In addition to any powers of the
Compensation Committee specified elsewhere in this Plan, the Compensation
Committee shall have all discretionary powers necessary to discharge its duties
under this Plan, including, but not limited to, the following discretionary
powers and duties:
(i)To interpret or construe the terms of this Plan, including eligibility to
participate, and resolve ambiguities, inconsistencies and omissions;
9

--------------------------------------------------------------------------------



(ii)To make and enforce such rules and regulations and prescribe the use of the
forms as it deems necessary or appropriate for the efficient administration of
the Plan;
(iii)To decide all questions concerning this Plan and the eligibility of any
person to participate in this Plan; and
(iv)To determine eligibility for benefits under this Plan.
Section 8.4 Allocations and Delegations of Responsibility. The Board of
Directors and the Compensation Committee, respectively, shall have the authority
to delegate, from time to time, all or any part of its responsibilities under
this Plan to those person or persons or committee as it may deem advisable and
in the same manner to revoke any such delegation of responsibility. Any action
of the delegate in the exercise of such delegated responsibilities shall have
the same force and effect for all purposes hereunder as if such action had been
taken by the Board of Directors or the Compensation Committee. The Company, the
Board of Directors and the Compensation Committee shall not be liable for any
acts or omissions of any such delegate. The delegate shall report periodically
to the Board of Directors or the Compensation Committee, as applicable,
concerning the discharge of the delegated responsibilities.
The Board of Directors and the Compensation Committee, respectively, shall have
the authority to allocate, from time to time, all or any part of its
responsibilities under this Plan to one or more of its members as it may deem
advisable, and in the same manner to remove such allocation of responsibilities.
Any action of the member to whom responsibilities are allocated in the exercise
of such allocated responsibilities shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Board of Directors or
the Compensation Committee. The Company, the Board of Directors, and the
Compensation Committee shall not be liable for any acts or omissions of such
member. The member to whom responsibilities have been allocated shall report
periodically to the Board of Directors or the Compensation Committee, as
applicable, concerning the discharge of the allocated responsibilities.
Section 8.5 Advisors. The named fiduciary or any person or committee designated
by the named fiduciary to carry out fiduciary responsibilities may employ one or
more persons to render advice with respect to any responsibility imposed by this
Plan.
Section 8.6 Plan Determination. The determination of the Compensation Committee
as to any question involving the general administration and interpretation or
construction of the Plan shall be within its sole discretion and shall be final,
conclusive and binding on all persons, except as otherwise provided herein or by
law.
Section 8.7 Modification and Termination. Benefits under this Plan are not
vested except as specifically stated otherwise in this Plan document, and may be
changed, modified or terminated at any time, either individually or on a
Plan-wide basis. The Company may at any time, without notice or consent of any
person, terminate or modify this Plan in whole or in part, and such termination
or modification shall apply to existing as well as to future employees. However,
such actions shall not affect any Separation Benefit that has become payable to
an Eligible Employee as a result of that Employee’s Separation from Service
before the amendment date, and such benefit shall continue to be paid in
accordance with the Plan provisions in effect on the date of such Eligible
Employee’s Separation from Service.
Section 8.8 Indemnification. To the extent permitted by law, the Company shall
indemnify and hold harmless the members of the Board of Directors, the
Compensation Committee members, and any employee (or committee member) to whom
any fiduciary responsibility with respect to this Plan is allocated or delegated
to, and against any and all liabilities, costs and expenses incurred by any such
person as a result of any act, or omission to act, in connection with the
performance of his/her duties, responsibilities and obligations under this Plan,
ERISA and other applicable law, other than such liabilities, costs and expenses
as may result from the gross negligence or willful misconduct of any such
person. The foregoing right of indemnification shall be in addition to any other
right to which any such person may be entitled as a matter of law or otherwise.
The Company may obtain, pay for and keep current a policy or policies of
insurance, insuring the members of the Board of Directors, the Compensation
Committee members and any other employees who have any fiduciary responsibility
with respect to this Plan from and against any and all
10

--------------------------------------------------------------------------------



liabilities, costs and expenses incurred by any such person as a result of any
act, or omission, in connection with the performance of his/her duties,
responsibilities and obligations under this Plan and under ERISA.
Section 8.9 Successful Defense. A person who has been wholly successful, on the
merits or otherwise, in the defense of a civil or criminal action or proceeding
or claim or demand of the character described in Section 8.8 above shall be
entitled to indemnification as authorized in Section 8.8.
Section 8.10 Unsuccessful Defense. Except as provided in Section 8.9, any
indemnification under Section 8.8, unless ordered by a court of competent
jurisdiction, shall be made by the Company only if authorized in the specific
case:
8.10.1 By the Board of Directors acting by a quorum consisting of directors who
are not parties to such action, proceeding, claim or demand, upon a finding that
the member of the Compensation Committee has met the standard of conduct set
forth in Section 8.8; or
8.10.2 If a quorum under Section 8.10.1 is not obtainable with due diligence the
Board of Directors upon the opinion in writing of independent legal counsel (who
may be counsel to any Employing Company) that indemnification is proper in the
circumstances because the standard of conduct set forth in Section 8.8 has been
met by such member of the Compensation Committee.
Section 8.11 Advance Payments. Expenses incurred in defending a civil or
criminal action or proceeding or claim or demand may be paid by the Employing
Company, as applicable, in advance of the final disposition of such action or
proceeding, claim or demand, if authorized in the manner specified in Section
8.10, except that, in view of the obligation of repayment set forth in Section
8.12, there need be no finding or opinion that the required standard of conduct
has been met.
Section 8.12 Repayment of Advance Payments. All expenses incurred, in defending
a civil or criminal action or proceeding, claim or demand, which are advanced by
the Employing Company, as applicable, under Section 8.11 shall be repaid if the
person receiving such advance is ultimately found, under the procedures set
forth in this Article VIII, not to be entitled to the extent the expenses so
advanced by the Company exceed the indemnification to which he or she is
entitled.
Section 8.13 Right of Indemnification. Notwithstanding the failure of the
Employing Company, as applicable, to provide indemnification in the manner set
forth in Section 8.10 and 8.11, and despite any contrary resolution of the Board
of Directors or of the shareholders in the specific case, if the member of the
Compensation Committee has met the standard of conduct set forth in Section 8.8,
the person made or threatened to be made a party to the action or proceeding or
against whom the claim or demand has been made, shall have the legal right to
indemnification from the Employing Company, as applicable, as a matter of
contract by virtue of this Plan, it being the intention that each such person
shall have the right to enforce such right of indemnification against the
Employing Company, as applicable, in any court of competent jurisdiction.
ARTICLE IX
EFFECTIVE DATE
Section 9.1 Effective Date. This Plan became effective on September 3, 2020.
ARTICLE X
MISCELLANEOUS
Section 10.1 Assignment. An Employee’s right to benefits under this Plan shall
not be assigned, transferred, pledged, encumbered in any way or subject to
attachment or garnishment, and any attempted assignment, transfer, pledge,
encumbrance, attachment, garnishment or other disposition of such benefits shall
be null and void and without effect.
Section 10.2 Governing Law. The Plan shall be construed and administered in
accordance with ERISA and with the laws of the State of Oklahoma, to the extent
such State laws are not preempted by ERISA; provided, however, that
notwithstanding the foregoing, should state law apply and not be preempted by
ERISA, the non-competition provisions contained in Section 4.2 shall be governed
by and construed in accordance with the law of the State of Delaware, without
regard to the conflicts of law principles of such
11

--------------------------------------------------------------------------------



state. If any part of the Plan is held by a court of competent jurisdiction to
be void or voidable, such holding shall not apply to render void or voidable the
provisions of the Plan not encompassed in the court’s holding. Where necessary
to maintain the Plan’s validity, a court of competent jurisdiction may modify
the terms of this Plan to the extent necessary to effectuate its purposes as
demonstrated by the terms and conditions stated herein.
Section 10.3 Employing Company Records. The records of the Employing Company
with regard to any person’s Eligible Employee status, Beneficiary status,
employment history, Years of Service and all other relevant matters shall be
conclusive for purposes of administration of the Plan.
Section 10.4 Employment Non-Contractual. This Plan is not intended to and does
not create a contract of employment, express or implied, and an Employing
Company may terminate the employment of any employee with or without cause as
freely and with the same effect as if this Plan did not exist. Nothing contained
in the Plan shall be deemed to qualify, limit or alter in any manner the
Employing Company’s sole and complete authority and discretion to establish,
regulate, determine or modify at all times, the terms and conditions of
employment, including, but not limited to, levels of employment, hours of work,
the extent of hiring and employment termination, when and where work shall be
done, marketing of its products, or any other matter related to the conduct of
its business or the manner in which its business is to be maintained or carried
on, in the same manner and to the same extent as if this Plan were not in
existence.
Section 10.5 Taxes. Neither an Employing Company nor any fiduciary of this Plan
shall be liable for any taxes incurred by an Eligible Employee or Beneficiary
for Separation Benefit payments made pursuant to this Plan.
Section 10.6 Binding Effect. This Plan shall be binding on the Employing Company
and their successors and assigns, and the Employee, Employee’s heirs, executors,
administrators and legal representatives. As used in this Plan, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or business of any Employing Company.
Section 10.7 Entire Agreement. This Plan constitutes the entire understanding
between the parties hereto and may be modified only in accordance with the terms
of this Plan.
Section 10.8 Decisions and Appeals.
10.8.1 Manner and Content of Benefit Determination.
Within sixty (60) days from the date of an Employee’s Separation from Service,
the Human Resources Director and the General Counsel shall provide the Employee
(or the Employee’s Beneficiary, as applicable) with either a Separation and
Release Agreement or written or electronic notification of such Employee’s
ineligibility for or denial of Separation Benefits, either in whole or in part.
If at any time the Human Resources Director and the General Counsel make any
adverse benefit determination, such notification shall set forth, in a manner
calculated to be understood by the Employee including the following:
(i)the specific reason(s) for the adverse determination;
(ii)references to the specific plan provisions upon which the determination is
based;
(iii)a description of any additional material or information necessary for the
Employee to perfect the claim and an explanation of why such material or
information is necessary;
(iv)a description of the Plan's review procedures and the time limits applicable
to such procedures, including a statement of the Employee's right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review under Section 10.8.3; and
12

--------------------------------------------------------------------------------



(v)if the Plan utilizes a specific internal rule, guideline, protocol, or other
similar criterion in making the determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such a rule,
guideline, protocol or other similar criterion was relied upon and that a copy
of such rule, guideline, protocol or similar criterion will be provided free of
charge to the Employee upon request.
10.8.2 Appeal of Denied Claim and Review Procedure.
If an Employee does not agree with the reason for the denial or termination of
Separation Benefits (including a denial or termination of benefits based on a
determination of an Employee’s eligibility to participate in the Plan), he/she
may file a written appeal within 180 days after the receipt of the original
claim determination. The request should state the basis for the disagreement
along with any data, questions, or comments he/she thinks are appropriate, and
should be sent to the office of the Human Resources Director.
The Compensation Committee, or its designated representatives, shall conduct a
full and fair review of the determination. The review shall not defer to the
initial determination, and it shall take into account all comments, documents,
records and other information submitted by the Eligible Employee without regard
to whether such information was previously submitted or considered in the
initial determination.
10.8.3 Manner and Content of Notification of Benefit Determination on Review.
Within 60 days of the Compensation Committee’s review under Section 10.8.2
above, the Compensation Committee shall provide an Employee with written or
electronic notification of any adverse benefit determination on review. The
notification shall set forth, in a manner calculated to be understood by the
Employee the following:
(i)the specific reason(s) for the adverse determination on review;
(ii)reference to the specific plan provisions upon which the review is based;
(iii)a statement that the Employee is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his claim for benefits;
(iv)a statement describing any voluntary appeal procedures offered by the Plan
and the Employee's right to obtain the information about such procedures, and a
statement of the Employee's right to bring an action under section 502(a) of
ERISA;
(v)if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination on review and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Employee upon request;
(vi)the following statement: “Other voluntary alternative dispute resolution
methods, such as mediation, may be available. You may seek additional
information by contacting your local U.S. Department of Labor office and your
State insurance regulatory agency.”
Section 10.9 Section 409A. This Plan is intended to comply with Section 409A of
the Code, the Treasury regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent the requirements of Section 409A are
applicable thereto, and the provisions of this Plan shall be construed in a
manner consistent with that intention. Any provision required for compliance
with Section 409A that is omitted from this Plan shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Plan to the same extent as though expressly set forth herein. For purposes
of applying the provisions of Section 409A to this Plan, each separately
identified amount to which an Employee is entitled under this Plan shall be
treated as a separate payment within the meaning of Section 409A. In addition,
any
13

--------------------------------------------------------------------------------



series of installment payments under this Plan, including the Separation
Benefit, shall be treated as a right to a series of separate payments under
Section 409A, including Treas. Reg. Section 1.409A-2(b)(2)(iii).
Neither the Company, nor the Employing Company, shall have any liability to the
Employee with respect to the tax obligations that result under any tax law and
makes no representation with respect to the tax treatment of payments and/or
benefits provided under this Plan.










14


--------------------------------------------------------------------------------



EXECUTED as of this 3rd day of September, 2020.


UNIT CORPORATION


By: /s/ Mark E. Schell  
Mark E. Schell, Executive Vice President,
General Counsel and Corporate Secretary
Signature Page to
Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries


--------------------------------------------------------------------------------



To receive a Separation Benefit in connection with a reduction in force or other
Termination of Employment affecting an employee, an Eligible Employee must sign
the following Separation and Release Agreement "A" provided by the Company:
SEPARATION AND RELEASE AGREEMENT “A”
(Employing Company) (“Unit”) and (Employee Name) (“Employee” or, “you”) hereby
agree as follows:
Your employment will end/ended (Date Employment Ends).
In consideration for your agreement to the terms and conditions of this
Separation and Release Agreement (“Agreement”), Unit will pay you $_________.00
(“Separation Benefit”), in accordance with and subject to the terms of the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries (the
“Plan”). You agree to comply with all terms of the plan.
Payments will be paid in substantially equal installments in accordance with the
Agreement.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based on age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, and State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE SEVEN DAYS AFTER RECEIVING THIS AGREEMENT TO CONSIDER WHETHER TO SIGN
THIS AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF
TIME SHOULD YOU CHOOSE TO DO SO.
In exchange for the Separation Benefit described in this Agreement, you agree,
on behalf of yourself, your legal representatives, heirs and beneficiaries, to
fully and forever relieve, release and discharge Unit, its past, present and
future successors, assigns, parent, subsidiaries, operating units, affiliates
and divisions (and the agents, representatives, managers, owners, shareholders,
officers, directors, employees and attorneys of those entities) (collectively
referred to in this Agreement as the “Released Parties”), from all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from your employment
with and termination from Unit, as well as any injuries or damages suffered
during the course of your employment with Unit, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §
2000e, et seq.), as amended by the Civil Rights Act of 1991, which prohibits
discrimination and/or harassment in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1966 (42 U.S.C. §1981, 1983 and
1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, (29 U.S.C. §621, et seq.), which prohibits
age discrimination in employment; Section 510 of the Employment Retirement
Income Security Act of 1974, as amended (“ERISA”) (29 U.S.C. § 1140), which
protects employees from employment discrimination relative to certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C.
§12101, et seq.) which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.), which provides medical
and family leave; the Genetic Information Nondiscrimination Act (42 U.S.C. §
2000ff-10), which prohibits discrimination based on genetic information;
Uniformed Services Employment and Re-Employment Rights Act of 1994 (38 U.S.C. §§
4301 et seq.), which prohibits discrimination based on U.S. military service;
the Fair Labor Standards Act (42 U.S.C. §201, et seq.), including the Wage and
Hour Laws relating to payment of wages; claims for Workers’ Compensation and any
A-1 of 5      X____
Initials

--------------------------------------------------------------------------------



and all other federal, state and local laws and regulations, including claims
under applicable state anti-discrimination laws.
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims.
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA. Except as described below, you agree and covenant not to file
any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit.
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit. Further, this Agreement will not prevent you from doing any
of the following:
a.obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);
b.asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and
c.filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.
As further consideration for the payment of the Separation Benefit, you agree
that you will not, in any capacity directly or indirectly and on your own behalf
or on behalf of any other person or entity, during the period of time you are
receiving Separation Benefits, either (a) solicit or attempt to induce any
current customer of Unit to cease doing business with Unit or (b) solicit or
attempt to induce any employee of Unit to sever the employment relationship
(collectively, the “Protection of Business Requirements”).
Except as provided in the next paragraph, in the event you violate the
Protection of Business Requirements, you will not be entitled to any further
payments of Separation Benefits under the Plan or this Agreement and you will be
obligated to repay Unit all Separation Benefit payments previously received
under the Plan and this Agreement.
You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit and is
legally binding and enforceable. You agree that you have not relied on any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of
A-2 of 5      X____
Initials

--------------------------------------------------------------------------------



relief on the disputed claim(s), whether by court order, verdict, or voluntary
dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding that State’s choice of law provisions;
provided, however, that notwithstanding the foregoing, should state law apply
and not be preempted by ERISA, the non-competition provisions contained in
Section 4.2 of the Plan shall be governed by and construed in accordance with
the law of the State of Delaware, without regard to the conflicts of law
principles of such state. If any part of this Agreement is held by a court of
competent jurisdiction to be void or voidable, that holding will not apply to
render void or voidable the provisions of this Agreement not encompassed in the
court’s holding. Where necessary to maintain this Agreement’s validity, a court
of competent jurisdiction may modify the terms of this Agreement to the extent
necessary to effectuate its purposes as demonstrated by the terms and conditions
stated in this Agreement.
You knowingly and voluntarily sign this Agreement.
1.You acknowledge receipt of this Agreement on this ___ day of _________,
20____;
X ________________________________________  
(Employee Name)
2.You acknowledge signing and, in signing, consenting to this Agreement on this
____ day of _______________, 20__;


X ________________________________________
(Employee Name)
(Company)


By:  
Date:
A-3 of 5      X____
Initials

--------------------------------------------------------------------------------






DESIGNATION OF BENEFICIARY
For Agreement made under the Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries



A. IdentificationParticipant Name:[Employee Name]Participant’s Social Security
Number:
XXX-XX- _ _ __ _ (last 4 digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation and Release Agreement dated ______________(date employment ended).



B. Information Concerning The Primary Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



[Designation of Beneficiary Continued on Next Page]
A-4 of 5      X____
Initials

--------------------------------------------------------------------------------



Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)



C. Information Concerning The Contingent Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.
It is understood that this Designation of Beneficiary is made under the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated from time to time and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.
It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation and Release Agreement are
hereby revoked. I reserve the right to change (revoke) this Designation of
Beneficiary. Any change of this designation of beneficiary must be in writing,
signed by me and filed with the Company before my death.




X___________________________________ 
(Employee Name)  


Date


A-5 of 5      X____
Initials


--------------------------------------------------------------------------------





 To receive a Separation Benefit in connection with a reduction in force or
other Termination of Employment affecting a group of employees, an Eligible
Employee must sign the following Separation and Release Agreement "B" provided
by the Company:
SEPARATION AND RELEASE AGREEMENT “B”
(Company Name) (“Unit”) and (Employee Name) (“Employee” or, “you”) hereby agree
as
follows:
Your employment will end/ended on (Date Employment Ended).
In consideration for your agreement to the terms and conditions of this
Separation and Release Agreement (“Agreement”), Unit will pay you $_________.00
(“Separation Benefit”), in accordance with, and subject to the terms of the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries (the
“Plan”). You agree to comply with all terms of the Plan.
Payments will be paid in substantially equal installments in accordance with the
Agreement.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based upon age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE FORTY FIVE DAYS AFTER RECEIVING THIS AGREEMENT, AND THE WRITTEN
STATEMENT PROVIDED WITH THIS AGREEMENT, TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF TIME
SHOULD YOU CHOOSE TO DO SO.
AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO REVOKE
CONSENT TO THIS AGREEMENT. THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN
DAYS HAVE PASSED, AND YOU WILL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS
AGREEMENT UNTIL THE REVOCATION PERIOD HAS EXPIRED.
YOU ACKNOWLEDGE THAT, ALONG WITH THIS AGREEMENT, YOU HAVE BEEN GIVEN A WRITTEN
STATEMENT: (A) WHICH DESCRIBES THE CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED
BY THE PLAN, ELIGIBILITY FACTORS UNDER THE PLAN, AND ANY TIME LIMITS APPLICABLE
TO THE PLAN; AND (B) THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE OR
SELECTED FOR TERMINATION UNDER THE PLAN WITH YOU, AND THE AGES AND JOB TITLES OF
ALL INDIVIDUALS IN THE SAME JOB CLASSIFICATION OR TITLE AS THOSE EMPLOYEES
ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WHO ARE NOT ELIGIBLE OR
SELECTED FOR TERMINATION.
In exchange for the Separation Benefit, you agree, on behalf of yourself, your
legal representatives, heirs and beneficiaries, to fully and forever relieve,
release and discharge Unit, its past, present and future successors, assigns,
parent, subsidiaries, operating units, affiliates and divisions (and the agents,
representatives, managers, owners, shareholders, officers, directors, employees
and attorneys of those entities) (collectively referred to in this Agreement as
the “Released Parties”), from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from your
B-1 of 5      X____
Initials

--------------------------------------------------------------------------------



employment with and termination from Unit, as well as any injuries or damages
suffered during the course of your employment with Unit, including, but not
limited to, any and all claims under Title VII of the Civil Rights Act of 1964
(42 U.S.C. § 2000e, et seq), as amended by the Civil Rights Act of 1991, which
prohibits discrimination and/or harassment in employment based on race, color,
national origin, religion or sex; the Civil Rights Act of 1966 (42 U.S.C. §1981,
1983 and 1985), which prohibits violations of civil rights; the Age
Discrimination in Employment Act of 1967, as amended, (29 U.S.C. §621, et seq),
which prohibits age discrimination in employment; Section 510 of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”) (29 U.S.C. § 1140),
which protects employees from employment discrimination relative to certain
employee benefits; the Americans with Disabilities Act of 1990, as amended (42
U.S.C. §12101, et seq) which prohibits discrimination against the disabled; the
Family and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq), which provides
medical and family leave; the Genetic Information Nondiscrimination Act (42
U.S.C. § 2000ff-10), which prohibits discrimination based on genetic
information; Uniformed Services Employment and Re-Employment Rights Act of 1994
(38 U.S.C. §§ 4301 et seq), which prohibits discrimination based on U.S.
military service; the Fair Labor Standards Act (42 U.S.C. §201, et seq),
including the Wage and Hour Laws relating to payment of wages; claims for
Workers’ Compensation and any and all other federal, state and local laws and
regulations, including claims under applicable state anti-discrimination laws.
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims.
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA. Except as described below, you agree and covenant not to file
any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit.
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit. Further, this Agreement will not prevent you from doing any
of the following:
a.obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);
b.asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and
c.filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.
As further consideration for the payment of the Separation Benefit, you agree
that you will not, in any capacity directly or indirectly and on your own behalf
or on behalf of any other person or entity, during the period of time you are
receiving Separation Benefits, either (a) solicit or attempt to induce any
current
B-2 of 5      X____
Initials

--------------------------------------------------------------------------------



customer of Unit to cease doing business with Unit or (b) solicit or attempt to
induce any employee of Unit to sever the employment relationship (collectively,
the “Protection of Business Requirements”).
Except as provided in the next paragraph, in the event you violate the
Protection of Business Requirements, you will not be entitled to any further
payments of Separation Benefits under the Plan or this Agreement and you will be
obligated to repay Unit all Separation Benefit payments previously received
under the Plan and this Agreement.
You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit, and it is
legally binding and enforceable. You agree that you have not relied upon any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
The Plan shall be construed and administered in accordance with ERISA and other
federal laws, and with the laws of the State of Oklahoma to the extent that
State laws are not preempted by ERISA; provided, however, that notwithstanding
the foregoing, should state law apply and not be preempted by ERISA, the
non-competition provisions contained in Section 4.2 of the Plan shall be
governed by and construed in accordance with the law of the State of Delaware,
without regard to the conflicts of law principles of such state. If any part of
this Agreement is held by a court of competent jurisdiction to be void or
voidable, that holding shall not apply to render void or voidable the provisions
of this Agreement not encompassed in the court’s holding. Where necessary to
maintain this Agreement’s validity, a court of competent jurisdiction may modify
the terms of this Agreement to the extent necessary to effectuate its purposes
as demonstrated by the terms and conditions stated herein.
You knowingly and voluntarily sign this Agreement.
1.You acknowledge receipt of this Agreement on this ___ day of _________,
20____;


X ________________________________________  
(Employee Name)
2.You acknowledge signing and, in signing, consenting to this Agreement on this
____ day of _______________, 20__;


X ________________________________________  
(Employee Name)


3.You acknowledge that the seven (7) day revocation period shall end (Revocation
period must be a date which is at least 7 days from the date in paragraph number
2), and this agreement shall be effective and enforceable as of the ___ day of
_________, 20____;


X ________________________________________
(Employee Name)
(Company)
By:  


B-3 of 5      X____
Initials

--------------------------------------------------------------------------------



Date:
B-4 of 5      X____
Initials

--------------------------------------------------------------------------------



DESIGNATION OF BENEFICIARY
For Agreement made under the Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries



A. IdentificationParticipant Name:[Employee Name]Participant’s Social Security
Number:
XXX-XX- _ _ __ _ (last 4 digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation and Release Agreement dated ______________(date employment ended).



B. Information Concerning The Primary Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



[Designation of Beneficiary Continued on Next Page]
B-5 of 5      X____
Initials

--------------------------------------------------------------------------------







Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)



C. Information Concerning The Contingent Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.
It is understood that this Designation of Beneficiary is made under the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated from time to time and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.
It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation and Release Agreement are
hereby revoked. I reserve the right to change (revoke) this Designation of
Beneficiary. Any change of this designation of beneficiary must be in writing,
signed by me and filed with the Company before my death.




X___________________________________ 
(Employee Name)  


Date
B-6 of 5      X____
Initials